NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-JAN-2022
                                            08:03 AM
                                            Dkt. 33 ODSLJ


                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


              NADETH M. GUITY, Petitioner-Appellee, v.
                WALTER N. GUITY, Respondent-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (FC-DA NO. 10-1-6266)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon review of the record, this court lacks
jurisdiction over this appeal because the Notice of Appeal, filed
February 25, 2021, seeks to appeal from an Order Denying Motion
And Declaration To Dissolve (Order), filed by the Family Court of
the First   Circuit on October 5, 2020, but the Notice of Appeal
was filed   more than thirty days after the Order. The Notice of
Appeal is   therefore untimely. See Hawai#i Rules of Appellate
Procedure   (HRAP) Rule 4(a)(1); Grattafiori v. State, 79 Hawai#i
10, 13, 897 P.2d 937, 940 (1995) ("As a general rule, compliance
with the requirement of the timely filing of a notice of appeal
is jurisdictional, . . . and we must dismiss an appeal on our
motion if we lack jurisdiction.") (citations and internal
quotation marks omitted); HRAP Rule 26(b) ("[N]o court or judge
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

or justice is authorized to change the jurisdictional
requirements contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED: Honolulu, Hawai#i, January 26, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2